Citation Nr: 0501234	
Decision Date: 01/14/05    Archive Date: 01/19/05	

DOCKET NO.  04-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted the veteran an 
increased evaluation for service-connected PTSD from 10 to 
30 percent, effective from his date of claim in August 2000.  
The appeal is now ready for appellate review.  

As this decision was completed and being prepared for 
publication, the Board received the veteran's motion for 
advance on the docket for financial hardship.  Because the 
decision has already been completed, no action will be taken 
on the motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an a fair and 
equitable disposition of the issue on appeal has been 
requested or obtained.  

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss, but the 
veteran is not shown to manifest symptoms of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once per week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, and 
impaired abstract thinking.  

3.  The veteran is also shown to be psychiatrically disabled 
from a longstanding personality disorder and chronic 
substance and alcohol abuse, none of which are service-
connected or causally related to service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.125, 4.126, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence to substantiate 
claims.  

The veteran was specifically provided VCAA notice in December 
2001, prior to the rating decision of April 2002, with which 
the veteran disagreed.  This notification informed the 
veteran of VA's duty to notify and assist and informed him of 
the evidence necessary to substantiate his claim.  The 
veteran was requested to provide medical release forms for 
any private medical treatment he may have received for his 
service-connected PTSD.  The veteran was offered assistance 
with any questions he might have and provided a point of 
contact.  The veteran was requested to submit any evidence he 
might have in his possession.  The veteran was provided two 
VA examinations, each of which is adequate for rating 
purposes.  

The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, that he has been requested to 
submit any evidence he might have in his possession, and that 
the duties to assist and notify in VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5207; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the rating Schedule 
represent the average impairment in earning capacity 
resulting from those disabilities, as far as can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

The evaluation of the same disability under various diagnoses 
must be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under a different 
diagnosis are to be avoided.  This is the rule against 
pyramiding of disability compensation awards.  38 C.F.R. 
§ 4.14.  

Diagnoses of mental disorders must conform to the American 
Psychiatric Associations, Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV).  38 C.F.R. 
§ 4.125(a).  When evaluating a mental disorder, VA shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  VA 
shall assign an evaluation based on all evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination.  38 C.F.R. 
§ 4.126(a).  Personality disorders are not diseases or 
injuries for compensation purposes and disability resulting 
from them may not be service connected.  38 C.F.R. § 4.127.  
The Schedule for rating mental disorders is set forth at 
38 C.F.R. § 4.130.  

PTSD which has been formally diagnosed but with symptoms 
which are not severe enough either to interfere with 
occupational of social functioning or to require continuous 
medication warrants a noncompensable evaluation.  PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or when symptoms are controlled by continuous 
medication warrants a 10 percent evaluation.  PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 
30 percent evaluation.  PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The DSM-IV, incorporated by reference into the rating 
Schedule for evaluating mental disorders, includes a global 
assessment of functioning (GAF) scale which exists as a 
hypothetical continuum of mental health-illness.  GAF scores 
vary from 1 to 100 and generally provide a descriptive degree 
of symptomatology varying from essentially normal to serious 
degrees of impairment based upon the assigned score.  

Facts:  Historically, entitlement to service connection for 
PTSD was denied by the RO on multiple occasions because the 
veteran's predominating psychiatric disability had been 
identified in the clinical evidence on file as personality 
disorder and substance and/or alcohol dependence.  On appeal, 
the Board remanded this issue on three separate occasions for 
verification of stressors reportedly related to combat 
service.  

In April 1999, the RO granted service connection for PTSD, 
resolving reasonable doubt in the veteran's favor.  That 
rating decision discussed the veteran's service records which 
showed that he had been seen in March 1969 in Guantanamo Bay, 
Cuba, for multiple personality conflict problems.  This was 
prior to his assignment to Vietnam.  He was provided a 
diagnosis of emotionally unstable personality, but found fit 
psychiatrically for duty and he was transferred to Vietnam.  
He was seen in Vietnam in July 1969 due to complaints from 
his company commander, squad leader, and corpsman for falling 
asleep on watch (a regular occurrence), running from a 
firefight, purposely catching a bamboo viper and allowing it 
to bite him, and chronic prevarication.  He was again 
diagnosed as an emotionally unstable person and was 
discharged in August 1969.  

The veteran filed his initial claim with VA in 1981 at which 
time he did not mention any psychiatric disability.  The 
veteran is shown to have been treated on several occasions 
for alcohol and substance abuse.  A hospital summary from 
June and July 1993 showed treatment for alcohol dependence 
and polysubstance abuse in the past, and personality disorder 
with schizoid compulsive and passive regressive features.  A 
VA examination conducted at this time noted that the veteran 
was not very forthcoming and upfront with his information and 
indicated because of this it was difficult to ascertain the 
validity of any reported symptoms.  The examiner stated that 
he did not see convincing evidence that the veteran had PTSD.  
The discharge summary contained Axis I diagnoses for ETOH 
dependence, cannabis and benzodiazepine abuse, and nicotine 
dependence.  There was no diagnosis of PTSD from this 
hospital admission.  

Once the veteran began receiving treatment at the VA Medical 
Center at Bay Pines, Florida, he began receiving regular 
diagnoses of PTSD.  These diagnoses were given greater weight 
than VA examinations and service connection for PTSD was 
granted on a reasonable doubt basis.  

In August 2000, the veteran requested an increased evaluation 
for PTSD.  In March 2002, he was provided a VA psychiatric 
examination.  The veteran's claims folder and medical records 
were reviewed by the physician conducting the examination.  
The record revealed that the veteran had been hospitalized 
with VA in August 2001 for unconsciousness secondary to 
intake of alcohol and Xanax pills.  At that time, it was 
established that the veteran had not done this for suicidal 
purposes but for relief from pain.  He had numerous 
complaints of joint and musculoskeletal problems.  He had 
been evaluated several times and the primary diagnosis was 
alcohol dependence, benzodiazepine abuse, and cannabis abuse.  
He also had been diagnosed as having personality disorders.  
These diagnoses were confirmed on hospitalization.  The 
veteran had been treated in the past for anxiety and alcohol 
abuse at the VA facility at Bay Pines and it was at that time 
that he had been granted service connection for PTSD.  
Current complaints involved back and right leg pain for which 
the veteran self-medicated with Xanax and Valium.  He had 
completed detoxification programs, but continued drinking.  
The veteran reported that he had difficulty dealing with 
stress and that he self-medicated with drugs and alcohol.  In 
regards to PTSD, the veteran "mentioned briefly that he has 
low tolerance to any stressful situation.  He gets somewhat 
confused at times, but there was no other acute symptoms of 
PTSD-related experience at this time."  

On mental status examination, the veteran was alert, 
coherent, and oriented but had some difficulty with regard to 
dates.  He made good eye contact, there were no abnormal 
movements noticed, his mood was slightly irritable, but 
generally euthymic and affect was appropriate.  He denied any 
hallucinatory experience and exhibited no thought disorders.  
He denied any suicidal or homicidal ideation.  The physician 
concluded that the veteran's memory seemed to be affected by 
his chronic alcohol use.  Cognitive functions were relatively 
well preserved.  The physician also stated that the veteran 
was not currently presenting any acute post-traumatic stress 
disorder symptomatology in the form of flash-backs or 
nightmares except that he mentioned having occasional night 
sweats.  From a review of the veteran's records, this 
physician could not see that PTSD symptoms had become worse 
at the time.  He felt that the veteran was gradually becoming 
more disabled "because of deteriorating physical condition, 
as well as his continuing substance abuse."  The Axis I 
diagnoses were alcohol dependence continuing, benzodiazepine 
abuse, cannabis abuse, and PTSD "mild to moderate" in 
degree.  The GAF score for all of these diagnoses was 45 to 
50.  

The records on file do not reflect nor does the veteran 
indicate that he seeks or requires any form of continuing 
psychiatric treatment for service-connected PTSD.  

In November 2002, during what was referred to as a 
multidisciplinary intake note, the veteran was provided an 
overall assessment which indicated that he had not had a 
traumatic experience and the PTSD score was zero.  

In March 2004, the veteran was again provided a VA 
psychiatric examination, and his claim folder was reviewed by 
the physician in conjunction with the examination.  The 
physician noted that the veteran had a past history of being 
treated in a dual diagnosis program for alcohol abuse and 
PTSD, but noted that a recent PTSD screen performed in 
November 2002 was negative.  The veteran was not involved in 
any psychiatric treatment at present.  His current medical 
history included chronic hepatitis C, alcoholic liver 
disease, chronic low back pain, and status post multiple 
lumbar laminectomies.  There was also a history of surgery 
for repair of crushed right hand in a motorcycle accident.  

The veteran reported that he was prescribed morphine for pain 
and also cited respiratory problems.  He reported that he had 
been married once for less than a year, but the physician 
noted that his records revealed that his first marriage 
lasted for six months, second marriage lasted for two weeks, 
and a third marriage had lasted for a year.  The veteran 
stated that his last drink had been a beer several days 
earlier.  The physician noted that the veteran had appeared 
for examination that morning smelling of alcohol and when 
asked about this, admitted that he had consumed beer that 
morning with a friend which was in conflict with his initial 
report.  Record review also revealed that the veteran had 
been treated for alcohol dependence on several occasions and 
that his alcohol use had started, according to his military 
records, at the age of 11.  It was also noted in the records 
that he had used crack cocaine and marijuana.  Record review 
indicated that the veteran had been arrested on numerous 
occasions for fighting, jailed for over a year for shooting a 
man in the knee, and jailed for 14 months for possession and 
attempted distribution of marijuana.  Upon questioning, the 
veteran reported that he was arrested for sale of marijuana 
and spent "a few days in jail."  He stated that he had been 
jailed for fighting and domestic violence but "just 
overnight stuff."  The veteran reported that he started 
drinking alcohol in the military, but the physician noted 
that this was in conflict with his military records.  Review 
of military records revealed that the veteran was found to 
have had multiple personality conflict problems and that his 
history revealed chronic maladjustment.  The veteran dropped 
out from high school and joined the military as the lesser of 
two evils after an assault and battery charge.  He was found 
during service to have had an emotionally unstable 
personality.  

On mental status examination, the veteran complained of low 
back, right leg and foot pain and severe headaches.  He 
reported having taken morphine for 1 1/2 years.  He reported 
his mood as disappointed and depressed, with anxiety attacks.  
He reported auditory hallucinations both when he was asleep 
and awake.  He said it sounded like someone was talking to 
him but he could not understand what was being said.  He 
denied any suicidal or homicidal ideation or intent.  The 
physician found the veteran was alert and oriented to person, 
place, time, and situation.  Attention and concentration were 
unimpaired and short-term memory indicated a subclinical 
impairment.  He demonstrated good abstraction skills and his 
fund of knowledge suggested approximately average 
intellectual functioning.  The veteran reported difficulty 
sleeping.  The veteran reported anxiety attacks from worry, 
"but he doesn't know what he's worried about . . . ."  

Under diagnostic impression, the physician noted that the 
veteran had completed a recent drug treatment program but was 
drinking again.  It was also evident from reviewing his 
history and his present evaluation that the veteran was "a 
pathological liar and one cannot believe what he says."  
Past evaluations noted that he showed little remorse for his 
behavior and that he was remarkably self-centered.  The 
physician stated that the veteran's "report of symptoms 
today is not consistent with post-traumatic stress disorder, 
but reveals his severe character disorder and a problem with 
alcohol from his own willful conduct."  The diagnosis under 
Axis I was alcohol dependence, and under Axis II was 
antisocial personality disorder.  There was no diagnosis of 
PTSD.  The GAF score was 65 which reflected mild symptoms of 
anxiety which were likely due to alcohol abuse and the effect 
of this on his psychological well-being.  

In September 2004, the veteran testified before the 
undersigned.  He provided a general history of his physical 
and psychiatric injuries and diseases and a description of 
his routine symptoms.  At that time, he pointed out that he 
had received treatment in the past at the Bay Pines VA 
facility but that he no longer attended.  He reported instead 
attending AA meetings and drug and alcohol meetings rather 
than VA therapy for PTSD.  

Analysis:  A preponderance of the evidence on file is against 
an evaluation in excess of 30 percent for the veteran's 
service-connected PTSD.  Although service connection for PTSD 
has been granted, there clearly remains a clinical question 
as to whether this is an appropriate diagnosis for the 
veteran's psychiatric problems.  Unequivocally, the veteran 
has longstanding confirmed diagnoses of multisubstance abuse 
and severe personality disorder, neither of which are service 
connected, and neither of which are competently related to 
service-connected PTSD.  The rule against pyramiding at 
38 C.F.R. § 4.14 prohibits VA from considering 
nonservice-connected disabilities when attempting to assign 
an appropriate compensable evaluation for a service-connected 
disability.  Accordingly, in assessing the veteran's 
symptomatology due to service-connected PTSD, the Board will 
not consider any adverse psychiatric symptoms which are 
attributable to chronic ongoing polysubstance abuse and a 
severe personality disorder.  

Symptoms of PTSD-related anxiety in the two VA examinations 
on file performed during the pendency of this appeal may most 
fairly and objectively be described as not more than mild to 
moderate.  The diagnoses provided at VA examination in March 
2002 included PTSD which was described as mild to moderate in 
degree.  The assigned GAF score of 45 to 50, reflective of 
"serious symptoms" and/or "serious impairment in social 
occupational or school functioning" included consideration 
of other nonservice-connected disabilities including 
continuing alcohol dependence, benzodiazepine and cannabis 
abuse as well as chronic pain from multiple joints, none of 
which are service connected or causally related to 
service-connected PTSD.  The more recent March 2004 VA 
examination did not result in any diagnosis of PTSD.  
Nonetheless, this examination did note "mild" symptoms of 
anxiety.  The global assessment of functioning score from 
this examination was 65 which falls somewhere between overall 
mild to moderate symptomatology.  

Mild to moderate symptoms attributable to service-connected 
PTSD warrants the currently assigned 30 percent evaluation.  
In terms of the general rating formula for mental disorders, 
this reflects occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  The symptom cluster 
provided by the general rating formula's 30 percent 
evaluation most fairly and adequately represents the degree 
of symptoms attributable to service-connected PTSD as 
reflected in the objective evidence on file during the 
pendency of this appeal.  The clinical evidence on file 
during this period does not attribute the veteran's principal 
psychiatric symptoms to PTSD but rather to chronic 
multisubstance abuse and to severe ongoing personality 
disorder, disorders which are not service connected and which 
may not be considered at arriving at a proper evaluation for 
service-connected PTSD.  

The veteran's PTSD is not shown to result directly in serious 
or significant symptomatology consistent with the next higher 
50 percent evaluation due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired abstract thinking; disturbances of 
motivation and mood.  Although the veteran has most recently 
reported upon VA examination in March 2004 having heard 
hallucinatory voices and having daily panic attacks, such 
symptoms are nowhere confirmed in any objective evidence on 
file and the VA physician conducting this examination 
concluded, consistent with other findings on file, that the 
veteran is not entirely truthful and reliable in reporting 
his symptoms.  

Both the veteran and representative have argued that the VA 
physician who conducted the most recent March 2004 VA 
examination was unfair or prejudiced against him.  Careful 
review of this report of examination, however, fails to 
reveal any objective evidence supporting these claims.  This 
VA examination report clearly involved a detailed review of 
the veteran's entire clinical record along with a detailed 
history taken from the veteran and this physician provided a 
complete statement of clear reasons and bases for all 
opinions expressed.  The veteran may not be provided with 
another VA examination simply because he is unhappy with the 
results or outcome of a previous examination.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


